232 Md. 162 (1963)
192 A.2d 110
BROWN
v.
STATE
[No. 343, September Term, 1962.]
Court of Appeals of Maryland.
Decided June 27, 1963.
*163 The cause was submitted on the brief to BRUNE, C.J., and HENDERSON, PRESCOTT, MARBURY and SYBERT, JJ.
Submitted by Charles A. Herndon, Jr., for appellant.
Submitted by Thomas B. Finan, Attorney General, Gerard Wm. Wittstadt, Assistant Attorney General, William J. O'Donnell, State's Attorney and Robert F. Freeze, Assistant State's Attorney, for appellee.
PER CURIAM:
This is a frivolous appeal, with an alleged insufficiency of the evidence being the only question raised.
The appellant was convicted of receiving stolen goods by the Criminal Court of Baltimore. He and a companion were observed by a police officer at 1:00 a.m. walking along the street, each carrying a large cardboard box containing fifteen cartons of cigarettes. As soon as they saw the officer, they crossed the street, and shortly thereafter started to run. The officer gave chase, and after about five blocks he caught up with the appellant.
The State adduced evidence to show that the protective service of a wholesale candy and tobacco business located a few blocks distant from where appellant was apprehended, reported to the owner, at about 1:00 a.m. on the same day, that the place of business had been broken into. Examination disclosed that thirty cartons of cigarettes had been taken. The cigarettes taken from appellant were identified, by the State tax stamps thereon, as those stolen from the premises broken into. The appellant offered no explanation of his possession of the recently stolen property (he denied to the police that he ever had them in his possession).
Applying the doctrine that we recognized in Jordan v. State, 219 Md. 36, 148 A.2d 292, the trial judge gave the accused the benefit of any doubt that he may have had with reference to the accused's having committed a more serious crime, and only found him guilty of receiving stolen goods. From what *164 we have stated above, it is apparent there was ample evidence from which the trier of facts could find all of the constituent elements of the offense of which the appellant was convicted.
Judgment affirmed.